FILED
                           NOT FOR PUBLICATION                              NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LIONEL TALBOT,                                   No. 14-35835

              Plaintiff-Appellant,               D.C. No. 9:14-cv-00127-DLC

 v.
                                                 MEMORANDUM*
ROBERT A. McDONALD, Secretary of
Veterans Affairs,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Lionel Talbot appeals pro se from the district court’s judgment dismissing

his action seeking veterans’ benefits. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal for lack of subject matter


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction. Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015). We affirm.

      The district court properly concluded that it lacked jurisdiction because the

Veterans’ Judicial Review Act precludes district court jurisdiction over claims

relating to or affecting veterans’ benefits decisions. See Veterans for Common

Sense v. Shinseki, 678 F.3d 1013, 1025 (9th Cir. 2012) (en banc).

      Talbot’s pending request regarding the February 26, 2015 order, set forth in

the opening brief, is denied.

      AFFIRMED.




                                          2                                    14-35835